Exhibit 10.38

 

September 23, 2005

 

Mr. John Villas

8116 W 109th Street Circle

Bloomington, MN 55438

 

Dear John:

 

On March 21, 2005 Mykrolis Corporation (“Mykrolis”) and Entegris, Inc. (“Old
Entegris”) announced that there will be a merger of equals transaction (the
“Merger”) among Mykrolis, Old Entegris and Eagle DE, Inc., a new Delaware wholly
owned subsidiary of Old Entegris with Eagle DE, Inc., to be called Entegris,
Inc. (“new Entegris”) as the surviving corporation. As you know this transaction
has now been completed. I want to advise you as to your role in the combined
enterprise and the incentive compensation package that new Entegris is offering
to you. We believe that the combination of the Mykrolis and Entegris
organizations will create exciting, dynamic, growth oriented opportunities for
the stockholders and employees of both companies. For this reason we have
developed an incentive compensation package for you designed to encourage you to
work aggressively towards the successful integration of the two enterprises into
a single world class company with performance that makes it a “must-own stock”
for investors. I hope the integration of the two businesses will be a smooth
process and that you will become a major contributor to the success and growth
of the combined enterprise and that in turn your experience as a member of the
new Entegris team will be personally rewarding and serve you well in the future.

 

The provisions of this letter and your employment relationship with new Entegris
will be subject to the contingencies set forth in paragraph 7 below.

 

1. Duties, Title and Salary. The Board of Directors of new Entegris has approved
the following position, duties, and compensation for your employment with new
Entegris:

 

Title:

   Senior Vice President & Chief Financial Officer; Treasurer

Duties:

   Worldwide financial and accounting operations

Reporting Point:

   President & CEO

Base Salary:

   $229,772

Incentive Plan:

   You will be entitled to participate in the new Entegris management variable
incentive compensation plan at a level commensurate with your position with new
Entegris. It is anticipated that this plan will commence September 1, 2005.
Details of this plan will be communicated to you in the near future.

Equity Incentive:

   Upon the effectiveness of the merger, but subject to the approval of the
Board of Directors of new Entegris, new Entegris will award you 100,000 shares
of restricted stock in new Entegris. The restrictions will lapse with respect to
37.5% of this award on December 31, 2005; an additional 5.21% on the last
business day of



--------------------------------------------------------------------------------

     each of the twelve fiscal quarters of new Entegris commencing with the
first calendar quarter of 2006. Prior to the time that restrictions lapse, the
restricted stock will be non-transferable and will be subject to the risk of
forfeiture if your employment with new Entegris terminates. This award will be
subject to the terms of the new Entegris standard restricted stock award
agreement.

Planning Bonus:

   As part of the planning committee you are eligible to receive a one time
planning bonus in the amount of 30% of your pro rated annual base salary during
the period from March 1, 2005 through June 30, 2005.

Execution Bonus:

   Upon successful and timely completion of integration milestones you will also
be eligible to receive a one time bonus in the amount and in accordance with the
Project Completion Bonus Incentive guidelines and a supplemental letter to be
provided to you.

 

During your employment by new Entegris, you agree to devote your entire assigned
working time to your duties at new Entegris and to comply with the new Entegris
code of business ethics and with all company policies. You will shortly be
provided with a new Entegris employee document package containing employee forms
and agreements, which you will be required to promptly complete, sign and
return.

 

2. At-Will Employment, etc. While it is our sincere hope and belief that our
relationship will be a long one, your employment relationship with new Entegris
will be “at-will.” This means your employment is not for any specific period of
time and can be terminated by you or new Entegris at any time, with or without
cause or advance notice. In addition, new Entegris will reserve the right to
modify your position or duties to meet business needs. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and by a senior executive officer of new Entegris.

 

3. Prior Employer Service Credit. For purposes of benefit eligibility, vesting,
vacation and sick pay accruals for your employment with new Entegris, you will
receive service credit based on your prior service with Old Entegris.

 

4. Change of Control Agreement. Upon the effectiveness of the Merger and as a
condition to the equity incentive award described above, you will be required to
enter into an executive change of control agreement with new Entegris in
replacement and cancellation of your current Executive Termination Agreement
with old Entegris. This agreement will generally provide for severance benefits
and accelerated vesting of stock option and restricted stock awards in the event
that your employment with new Entegris is terminated during a period of two
years following a change of control. The severance benefit will generally be
equal to two years base salary plus variable compensation at the highest level
during the three years prior to any change of control termination of employment.
This agreement will also contain a two-year non-competition clause.

 

5. Benefits. As a new Entegris employee, you will be entitled to participate in
all benefits that new Entegris provides its U.S. employees, subject to the
eligibility requirements set forth in new Entegris’s benefit plans and/or
policies. New Entegris will reserve the right to change or eliminate the
benefits it provides to all employees on a prospective basis at any time. Due to
administrative complexities arising out of the post Merger integration of
benefit systems,



--------------------------------------------------------------------------------

however, there may be certain benefits in which you will not be immediately
eligible to participate. To minimize any disruption, your existing benefits will
be continued during this interim integration period. Upon becoming a new
Entegris employee, you will be eligible for paid holidays pursuant to new
Entegris’s holiday schedule, which will be determined at the beginning of each
calendar year.

 

6. 401(k) Savings & Investment Plan. It is expected that new Entegris will offer
a 401(k) plan with provisions substantially similar to those of the current
401(k) plan of the Old Entegris. It is also expected that you will be eligible
to roll your distribution from the Old Entegris 401(k) plan into the new
Entegris 401(k) plan in accordance with its provisions if you wish to do so.
Generally, we expect that the new Entegris 401(k) plan will be a combined
discretionary employer retirement contribution plan with a target contribution
level determined in the discretion of the new Entegris Board of Directors and a
401(k) plan, which will generally provide for an employer match for employee
contributions (currently at the rate of 100% of employee qualifying
contributions up to 3% of compensation and 50% of employee qualifying
contributions up to the next 2% of compensation), however, specific provisions
of the new Entegris plan will be finalized in the coming weeks.

 

7. Contingencies. This offer is contingent upon the following:

 

  (a) Signing a standard new Entegris Employee Agreement; and

 

  (b) Compliance with federal I-9 requirements (to the extent not already
satisfied in connection with your employment with the Company).

 

This letter, is intended to outline the general terms of your employment with
new Entegris and represents an offer of employment with respect to the matters
covered by paragraphs 1 through 4 but reflects merely our current thinking
concerning the matters discussed in paragraphs 5 and 6, which may be subject to
adjustment as we proceed further with the integration planning.

 

To indicate your acceptance of this contingent offer on the terms and conditions
set forth in this letter, please sign and date this letter in the space provided
below and return it promptly to the Senior V.P. & General Counsel of Entegris.

 

We hope your employment with new Entegris will prove mutually rewarding, and we
look forward to having you join us. If you have any questions, please contact
the Senior VP & General Counsel for new Entegris.

 

Very truly yours,

Entegris, Inc.

/s/    Gideon Argov Gideon Argov, President & Chief Executive Officer



--------------------------------------------------------------------------------

I have read this letter in its entirety and agree to the terms and conditions of
employment outlined herein. I understand and agree that this offer of employment
is contingent on the factors identified in this letter and that my employment
will be at-will.

 

10Ÿ21Ÿ05

      /s/    John Villas

Date

      Signature          John Villas         Printed Name